Citation Nr: 0618175	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  0415 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left hip disability 
as secondary to service-connected residuals of a left fibula 
fracture.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine as secondary to service-
connected residuals of left fibula fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran whose active service includes 
service from August 1976 to December 1976.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.

The matters of entitlement to service connection for left hip 
disability as secondary to service-connected residuals of 
left fibula fracture based on a de novo review and 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine as secondary to service-
connected residuals of left fibula fracture are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed September 1992 rating decision, in 
pertinent part, denied service connection for left hip 
disability based essentially on a finding that such 
disability was not shown to be related to service or to the 
veteran's service-connected residuals of left fibula 
fracture.  

2.  Evidence received since the September 1992 rating 
decision includes evidence not of record at the time of that 
decision that tends to relate the veteran's left hip 
disability to his service-connected residuals of left fibula 
fracture, and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for left hip disability as 
secondary to service-connected residuals of left fibula 
fracture may be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

B.	Factual Background

A rating decision in September 1992, in pertinent part, 
denied service connection for left hip disability, finding 
that this disability was not shown to be related to service 
or to the veteran's service-connected residuals of left 
fibula fracture.  The veteran did not appeal this decision.  

The evidence of record in September 1992 included service 
personnel records dated in 1976 and reserve examinations 
dated in the 1980s that contain no mention of diagnosis, 
complaints, clinical findings, or treatment related to or 
associated with a left hip disability.  Post-service medical 
evidence included February 1992 VA hospitalization records 
and a May 1992 VA examination report that contain no mention 
of diagnosis, complaints, clinical findings, or treatment 
related to or associated with a left hip disability.  An 
April 1992 VA examination report notes complaints of left hip 
pain and X-ray findings of degenerative changes in the left 
hip, with no evidence of acute injury.

Evidence received since September 1992 includes a May 2003 
letter from Dr. Quader, who stated that the veteran wanted 
him "to write a letter indicating that he had a cast put on 
the left leg following a fracture of the tibia, and it was 
longer than it should have been, at least 3 months longer, 
and that may have affected his left lower extremity."

C.	Legal Criteria

The veteran was properly notified of the September 1992 
rating decision and of his appellate rights.  He did not 
appeal it, and it became final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  [38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001.  The instant claim to reopen was filed after that 
date (in October 2002), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for arthritis may be allowed on a 
presumptive basis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a). In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 C.F.R. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.

D. Analysis

The RO denied service connection for a left hip disability 
based on findings that that this disability was not shown to 
be related to service or to the veteran's service-connected 
residuals of left fibula fracture.  For "new" evidence to be 
material in such circumstances, it would have to tend to show 
that the veteran's left hip disability is related to his 
service-connected left fibula fracture, or that the left hip 
disability is otherwise related to service.  See 38 C.F.R. §§ 
3.303, 3.310(a).

The evidence received since September 1992 does include a 
medical opinion from Dr. Quader essentially stating that the 
veteran's service-connected left fibula fracture may have 
affected his left hip.  This medical opinion raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, it is new and material evidence, and the claim 
seeking service connection for a left hip disability may (and 
must) be reopened.


ORDER

The appeal to reopen a claim of service connection for 
service connection for left hip disability as secondary to 
service-connected residuals of left fibula fracture is 
granted.


REMAND

With respect to the reopened claim for service connection for 
left hip disability as secondary to service-connected 
residuals of left fibula fracture and the claim for service 
connection for degenerative joint disease of the lumbosacral 
spine as secondary to service-connected residuals of left 
fibula fracture, there is nothing in the record that 
satisfies the notification requirements of the VCAA.

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or an effective date for 
any award of compensation.  The RO will have the opportunity 
to cure these notice deficiencies on remand.

Furthermore, further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims. 
With regard to the veteran's claims seeking service 
connection for left hip disability and lumbosacral spine 
degenerative joint disease, none of the etiology opinions of 
record is adequate for adjudication purposes.  A May 2003 
opinion from Dr. Quader essentially states that the veteran's 
service-connected left fibula fracture may have affected his 
left hip.  No reasons and bases for this opinion are 
provided.  Furthermore, Dr. Quader's opinion is not stated in 
terms of sufficient probability (i.e., at least as likely as 
not) to substantiate the veteran's claim.  In an opinion 
received by the RO in December 2004, Dr. Perkins essentially 
stated that as a result of his leg injury in service, the 
veteran had gait changes secondary to physiologic changes in 
his leg anatomy.  This, in turn, lead to hip degeneration and 
lumbar discomfort.  There is no indication that Dr. Perkins 
reviewed the veteran's claims files prior to rendering his 
opinion.  An August 2004 VA examiner opined that it was not 
likely that the veteran's degenerative arthritis of the left 
hip or degenerative disc disease of the lumbar spine were 
caused by his residuals of a left fibula fracture.  This 
opinion was by a certified physician's assistant (rather than 
a physician) who did not provide any reasons or bases. 

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and 
(B) establishes that the veteran suffered an event, injury or 
disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  In this case, 
additional VA examination is warranted.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With regard to the veteran's claims 
for secondary service connection, the RO 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide 
the veteran notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
physician to determine the etiology of 
any current left hip disability.  The 
veteran's claims files must be reviewed 
by the examiner in conjunction with the 
examination.  Based upon the examination 
results and review of the claims folders, 
the examiner should provide an opinion as 
to whether at least as likely as not any 
current left hip disability was caused 
by, or chronically worsened due to, the 
veteran's service- connected residuals of 
left fibula fracture.  The opinion should 
include an explanation of its rationale.

The orthopedic examiner should also 
determine the etiology of any current 
lumbosacral spine degenerative joint 
disease.  Based on examination of the 
veteran and review of his claims files, 
the examiner should opine whether the 
veteran's lumbosacral spine degenerative 
joint disease was at least as likely as 
not caused or chronically worsened by his 
service- connected residuals of a left 
fibula fracture.  The rationale for the 
opinion should be included.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity for response.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


